     Case 4:19-cv-00364-ALM Document 1 Filed 05/16/19 Page 1 of 38 PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

DAIRY CLEAN PRODUCTS, INC.                       §
d/b/a PROXY-CLEAN PRODUCTS,                      §
                                                 §
         Plaintiff,                              §
                                                 §
v.                                               §     CIVIL ACTION NO. 4:19-cv-____
                                                 §
KANTERS ANIMAL HEALTH, LLC,                      §
KANTERS SPECIAL PRODUCTS B.V.,                   §
KSP HOLDING B.V., and                            §
ANIMAL HEALTH                                    §
INTERNATIONAL, INC.,                             §
                                                 §
                Defendants.                      §     JURY TRIAL DEMANDED


                      PLAINTIFF PROXY-CLEAN PRODUCTS’
              ORIGINAL COMPLAINT FOR TRADEMARK INFRINGEMENT,
                  FALSE ASSOCIATION AND FALSE ADVERTISING,
                  CYBERSQUATTING, AND UNFAIR COMPETITION

         Plaintiff Dairy Clean Products, Inc., d/b/a Proxy-Clean Products (“Proxy-Clean Products”)

files this Original Complaint against Defendants Kanters Animal Health, LLC (“Kanters AH”),

Kanters Special Products B.V. (“KSP”), and KSP Holding B.V. (“KSP Holding”), (collectively

“Kanters”), and Animal Health International, Inc. (“AHI”), (collectively “Defendants”).


                                             I.
                                       INTRODUCTION

         1.     This proceeding is a trademark infringement action brought by Plaintiff Proxy-

Clean Products against Defendants Kanters and AHI for infringement of trademarks including

Proxy-Clean Products’ federally registered Mineral-Clean® trademark, and infringement of its

“-Clean” family of trademarks, including its Proxy-Clean®, Mineral-Clean®, Hydro-Clean®, and

Foam-Clean™ trademarks.
  Case 4:19-cv-00364-ALM Document 1 Filed 05/16/19 Page 2 of 38 PageID #: 2



        2.      Plaintiff Proxy-Clean Products also asserts false association federal unfair

competition claims against Defendants Kanters and AHI for the false association arising from their

infringement of Plaintiff’s Mineral-Clean® trademark, and infringement of Plaintiff’s “-Clean”

family of trademarks, which is likely to cause confusion and mistake, and to deceive consumers

as to an affiliation of Kanters and AHI with Plaintiff that does not exist. Although Plaintiff Proxy-

Clean Products in the past has been affiliated with Defendant KSP as one of Plaintiff’s vendors,

and affiliated with Defendant AHI as one of Plaintiff’s distributors, Plaintiff is in no way now

affiliated with any of the Defendants. Plaintiff and Defendants are competitors. Consumers should

not be confused or deceived into believing that these competitors are affiliated in any way.

        3.      Plaintiff Proxy-Clean Products asserts false advertising federal unfair competition

claims against Defendants Kanters and AHI for falsely asserting that Kanters’ and AHI’s

competing products are “exactly the same” as Plaintiff’s products. Defendants Kanters and AHI

are falsely asserting that their dangerous and defective products are the same as Plaintiff’s safe and

superior products, which is likely causing severe damage to Plaintiff in the marketplace.

        4.      In addition, Plaintiff Proxy-Clean Products asserts a claim under the federal Anti-

Cybersquatting Consumer Protection Act (“ACPA”), Lanham Act Section 43(d)(1), 15 U.S.C.

§ 1125(d)(1), for Defendant KSP’s cybersquatting on the “proxy-clean.com” Internet domain.

Plaintiff seeks a compelled transfer of the “proxy-clean.com” domain name from Defendant KSP

to Plaintiff.

        5.      Plaintiff Proxy-Clean Products also asserts a Texas common law unfair competition

claim against Defendants Kanters and AHI.




                                                  2
  Case 4:19-cv-00364-ALM Document 1 Filed 05/16/19 Page 3 of 38 PageID #: 3



                                               II.
                                             PARTIES

       6.      Plaintiff Proxy-Clean Products is a Texas corporation with its principal place of

business in Melissa, Texas.

       7.      Defendant Kanters AH is an Iowa corporation, which identifies its principal place

of business as 203 N. LaSalle Street, Chicago, IL 60601.

       8.      Defendant Kanters AH may be served with process by serving its registered agent

for service, CT Corporation System, at 400 E Court Ave, Suite 110, Des Moines, IA 50309.

       9.      Defendant KSP is a Dutch limited liability company with its principal place of

business in The Netherlands.

       10.     Defendant KSP may be served with process pursuant to the Hague Service

Convention, by delivering the papers to The Netherlands Central Authority, and pursuant to Rule

4(f)(2)(C)(ii) of the Federal Rules of Civil Procedure, by the Clerk of this Court mailing the papers,

requiring a signed receipt, to KSP at Middenakkerweg 1, 5741 HS Beek en Donk, The Netherlands.

       11.     Defendant KSP Holding is a Dutch limited liability company with its principal

place of business in The Netherlands.

       12.     Defendant KSP Holding may be served with process pursuant to the Hague Service

Convention, by delivering the papers to The Netherlands Central Authority, and pursuant to Rule

4(f)(2)(C)(ii) of the Federal Rules of Civil Procedure, by the Clerk of this Court mailing the papers,

requiring a signed receipt, to KSP Holding at Middenakkerweg 1, 5741 HS Beek en Donk, The

Netherlands.

       13.     Defendant AHI is a Colorado corporation, which identifies its principal place of

business as 1031 Mendota Heights Road, St. Paul, Minnesota 55120.




                                                  3
  Case 4:19-cv-00364-ALM Document 1 Filed 05/16/19 Page 4 of 38 PageID #: 4



        14.    Defendant AHI has registered and is authorized to transact business in the State of

Texas, and may be served with process by serving its registered agent for service, CT Corporation

System, at 1999 Bryan Street, Suite 900, Dallas, Texas 75201.


                                           III.
                                 JURISDICTION AND VENUE

        15.    This action states claims arising under the trademark laws of the United States, 15

U.S.C. §§ 1051 et. seq. Plaintiff Proxy-Clean Products asserts claims including infringement of

its federally registered Mineral-Clean® trademark. This Court has original federal question subject

matter jurisdiction over these claims under 15 U.S.C. § 1121(a), 28 U.S.C. § 1331, and 28 U.S.C.

§ 1338. This Court has supplemental jurisdiction over the related state law unfair competition

claim under 28 U.S.C. § 1367.

        16.    This Court has personal jurisdiction over Defendant Kanters AH because Kanters

AH is doing business in Texas, and because it is committing torts including trademark

infringement, which are the subject of this action, in Texas.

        17.    This Court has personal jurisdiction over Defendant AHI because AHI has

designated a registered agent for service of process in Texas. This Court also has personal

jurisdiction over Defendant AHI because AHI is doing business in Texas, and because it is

committing torts including trademark infringement, which are the subject of this action, in Texas.

        18.    Venue is proper in this Court under 28 U.S.C. § 1391 because the Defendants

Kanters AH and AHI reside in this judicial district, and because, on information and belief, a

substantial part of the events or omissions giving rise to Plaintiff’s claims occurred in this judicial

district.

        19.    Defendant AHI resides in this judicial district, under 28 U.S.C. § 1391(c)(2),

because AHI operates a shipping warehouse, including a call center, in this judicial district at 804


                                                  4
  Case 4:19-cv-00364-ALM Document 1 Filed 05/16/19 Page 5 of 38 PageID #: 5



Henrietta Creek Road, Roanoke, Texas 76262. 28 U.S.C. § 1391(c)(2) (“[A]n entity . . . shall be

deemed to reside, if a defendant, in any judicial district in which such defendant is subject to the

court’s personal jurisdiction with respect to the civil action in question.”).

        20.     Defendant Kanters AH resides in this judicial district, under 28 U.S.C.

§ 1391(c)(2), because Kanters AH, on information and belief, does business in this judicial district

including shipping of products at issue in this case to Defendant AHI’s shipping warehouse in this

judicial district at 804 Henrietta Creek Road, Roanoke, Texas 76262. 28 U.S.C. § 1391(c)(2)

(“[A]n entity . . . shall be deemed to reside, if a defendant, in any judicial district in which such

defendant is subject to the court’s personal jurisdiction with respect to the civil action in

question.”).

        21.     Venue is proper in this Court under 28 U.S.C. § 1391(c)(3) because Defendants

KSP and KSP Holding are not residents of the United States. 28 U.S.C. § 1391(c)(3) (“For all

venue purposes-- . . . a defendant not resident in the United States may be sued in any judicial

district, and the joinder of such a defendant shall be disregarded in determining where the action

may be brought with respect to other defendants.”).

        22.     Furthermore, venue is proper in this Court under 28 U.S.C. § 1391(d) because

Defendants Kanters AH and AHI are subject to personal jurisdiction in this judicial district. 28

U.S.C. § 1391(d) (“[I]n a State which has more than one judicial district and in which a defendant

that is a corporation is subject to personal jurisdiction at the time an action is commenced, such

corporation shall be deemed to reside in any district in that State within which its contacts would

be sufficient to subject it to personal jurisdiction if that district were a separate State.”).

        23.     This Court has personal jurisdiction over alien Defendant KSP because it exports

products from The Netherlands, to the United States, that are the subject of the trademark




                                                    5
  Case 4:19-cv-00364-ALM Document 1 Filed 05/16/19 Page 6 of 38 PageID #: 6



infringement claims in this action, shipping those products to Defendant Kanters AH in the United

States, which then, on information and belief, ships those products nationwide through its

distributor Defendant AHI, including numerous locations in Texas, such as AHI’s Roanoke, Texas

shipping warehouse in this judicial district. Defendant KSP thereby ships its products through the

stream of commerce, into this state, and this judicial district, intentionally availing itself of access

to this forum state’s markets where the harm to Plaintiff Proxy-Clean Products occurs.

Furthermore, this Court has personal jurisdiction over alien Defendant KSP under the national

personal jurisdiction doctrine.

       24.     This Court has personal jurisdiction over alien Defendant KSP Holding, which as

the applicant for federal registration of “AGSAN-CLEAN” as a trademark, asserts that it intends

to use the mark in the United States, and, on information and belief, has through Defendant KSP

used the mark on goods exported from The Netherlands, to the United States, that are the subject

of the trademark infringement claims in this action, shipping those products to Defendant Kanters

AH in the United States, which then, on information and belief, ships those products nationwide

through its distributor Defendant AHI, including numerous locations in Texas, such as AHI’s

Roanoke, Texas shipping warehouse in this judicial district. Defendant KSP Holding thereby ships

its products through the stream of commerce, into this state, and this judicial district, intentionally

availing itself of access to this forum state’s markets where the harm to Plaintiff Proxy-Clean

Products occurs. Furthermore, this Court has personal jurisdiction over alien Defendant KSP

Holding under the national personal jurisdiction doctrine.

       25.     This action states an additional claim arising under the trademark laws of the United

States, 15 U.S.C. § 1125(d). Plaintiff Proxy-Clean Products asserts a cause of action against

Defendant KSP for cybersquatting under Section 1125(d)(1)(A). This Court has original subject




                                                   6
  Case 4:19-cv-00364-ALM Document 1 Filed 05/16/19 Page 7 of 38 PageID #: 7



matter jurisdiction over the cybersquatting claim under 28 U.S.C. §§ 1331 and 1338(a), and 15

U.S.C. § 1121(a).

       26.     Venue is proper in this Court for the cybersquatting claim under 28 U.S.C.

§ 1391(b)(2), because a substantial part of the events or omissions giving rise to the claims

occurred in this judicial district, and a substantial part of the property that is the subject of the

action is situated in this judicial district, and under 28 U.S.C. § 1391(c)(3) because Defendant KSP

is not a resident of the United States. 28 U.S.C. § 1391(c)(3) (“For all venue purposes-- . . . a

defendant not resident in the United States may be sued in any judicial district, and the joinder of

such a defendant shall be disregarded in determining where the action may be brought with respect

to other defendants.”).


                                            IV.
                                        BACKGROUND

Proxy-Clean Products Company History

       27.     Plaintiff Proxy-Clean Products is a family owned business founded in 1991, and

located in Melissa, Texas. Proxy-Clean Products was founded by James Gammill, who ran the

business for over a decade up through the time when management of operations transitioned to the

next generation including his son Jeff Gammill, daughter Julie McDonough, and son-in-law Wade

McDonough, now having a total of eight dedicated full-time employees, and supported by over

fifty full-time sales representatives through its distributors in the United States, Mexico, and

Canada.

       28.     For almost thirty years Proxy-Clean Products has provided products and services

to the Food Animal Industry. Their philosophy is to provide customers with the highest quality

products combined with outstanding customer service. Proxy-Clean Products strives to help their

customers achieve exceptional results by providing products that are easy to use and cost effective.


                                                 7
  Case 4:19-cv-00364-ALM Document 1 Filed 05/16/19 Page 8 of 38 PageID #: 8



By adhering to this philosophy, Proxy-Clean Products has grown from a small company providing

services in only three states, to having a distribution network across the United States, Mexico,

and Canada. Proxy-Clean Products is constantly looking at innovative ways to provide new

products and services to the Food Animal Industry.

       29.     The products at issue in this case are primarily focused on products sold for use in

livestock drinking water systems to prevent and remove mineral buildup and scale in the water

pipes, to prevent and remove heavy soils in the water, and to condition the water by lowering the

pH and suspending heavy metals and minerals.

       30.     Plaintiff’s particular products at issue in this case include its Mineral-Clean®

product, which is a proprietary blend of organic and inorganic acids specially formulated to remove

buildup and scale in livestock drinking water systems, and its Proxy-Clean® product, which is a

proprietary hydrogen peroxide based product specially formulated to prevent and remove heavy

soils in livestock drinking water systems. Further products in its “-Clean” family of products are

Plaintiff’s Hydro-Clean® and Foam-Clean™ products.



Trademark Infringement, False Association and False Advertising,
Cybersquatting, and Unfair Competition by Defendants Kanters and AHI

       31.     Plaintiff Proxy-Clean Products files this action against Defendants Kanters and

AHI for infringement of trademarks including Proxy-Clean Products’ federally registered Mineral-

Clean® trademark, and infringement of its “-Clean” family of trademarks, including its Proxy-

Clean®, Mineral-Clean®, Hydro-Clean®, and Foam-Clean™ trademarks. In addition, Proxy-Clean

Products asserts a claim against Defendant KSP for cybersquatting on the “proxy-clean.com”

Internet domain. Plaintiff also asserts false association and false advertising federal unfair




                                                8
  Case 4:19-cv-00364-ALM Document 1 Filed 05/16/19 Page 9 of 38 PageID #: 9



competition claims, and Texas state common law unfair competition claims, against Defendants

Kanters and AHI.



Proxy-Clean Products’ Past History with Defendants KSP and AHI

       32.    Plaintiff Proxy-Clean Products and the Defendants KSP and AHI have a long

history of working together providing products and services to the Food Animal Industry.

Defendant AHI has served as a distributor for Proxy-Clean Products, through one of AHI’s

predecessor companies dating back to the year 2005, and most recently as a distributor for Proxy-

Clean Products in the years 2012 through 2018. Defendant KSP served as a supplier for Proxy-

Clean Products about 15 years ago, following Proxy-Clean Products’ acquisition of its federal

registration for the Proxy-Clean® trademark from KSP in September of 2004.

       33.    With the exception of its inexcusable cybersquatting on the “proxy-clean.com”

domain name following its sale of the Proxy-Clean® trademark registration to Plaintiff Proxy-

Clean Products, Defendant KSP otherwise had apparently been on its best behavior with respect

to the Plaintiff, operating exclusively outside the United States and thereby not even competing

with Plaintiff in providing products and services to the Food Animal Industry.



Proxy-Clean Products’ Development of its “-Clean” Family of Trademarks

       34.    From its founding as Dairy Clean Products in 1991, and the almost 15 years since

acquiring the Proxy-Clean® federal trademark registration from Defendant KSP in 2004, Plaintiff

Proxy-Clean Products has developed its “-Clean” family of trademarks, building on its “Dairy

Clean” tradename, and federally registered Proxy-Clean® trademark, to now include federal

registrations for its Mineral-Clean® and Hydro-Clean® trademarks, and with Foam-Clean™ as the




                                                9
    Case 4:19-cv-00364-ALM Document 1 Filed 05/16/19 Page 10 of 38 PageID #: 10



most recent addition to its “-Clean” family of trademarks.1 Through Plaintiff Proxy-Clean

Products’ substantial sales over the past three decades, and millions of dollars invested in product

development and marketing, growing from serving three states to now nationwide, the Animal

Food Industry associates Proxy-Clean Products’ trademarks, and the “-Clean” family component

of its trademarks, with Plaintiff as the owner and source of its products and services.

         35.   Over the almost fifteen-year period since Proxy-Clean Products’ 2004 acquisition

of the Proxy-Clean® federal trademark registration from Defendant KSP, Defendant KSP has

operated exclusively outside the United States, and therefore did not export products into the

United States that could interfere with Plaintiff Proxy-Clean Products’ development of its “-Clean”

family of trademarks. In particular, Defendant KSP has marketed its hydrogen peroxide based

products known as “Aqua-Clean,” and its descaling products known as “Cal-Clean,” exclusively

outside the United States since the year 2007. And up until recently, Defendant KSP has not

otherwise interfered with Proxy-Clean Products’ development of its “-Clean” family of trademarks

in the United States. Up until recently, Defendant KSP has not used the “-Clean” component on

any of its products other than its “Aqua-Clean” and “Cal-Clean” products, which are sold

exclusively outside the United States.

         36.   Up until recently, other than the inexcusable cybersquatting, Defendant KSP

apparently had respected Plaintiff Proxy-Clean Products’ trademark rights, remaining content with

operating exclusively outside the United States since Defendant KSP’s 2004 exit from the U.S.

market through the sale of its U.S. assets including the Proxy-Clean® federal trademark registration

to Plaintiff. But things changed over the past few years.



1
 (Exhibits P-1 to P-5 are copies of the Certificates of Registration for Plaintiff’s U.S. Trademark
Registrations for Proxy-Clean®, Mineral-Clean®, and Hydro-Clean®, and its logo for Foam-
Clean™.)


                                                10
 Case 4:19-cv-00364-ALM Document 1 Filed 05/16/19 Page 11 of 38 PageID #: 11




Defendant KSP’s Re-Entry into the U.S. Market

       37.       In the spring of 2016, Defendant KSP contacted Plaintiff Proxy-Clean Products to

discuss KSP’s potential re-entry into the U.S. market. For a year from their initial meeting in June

of 2016, up to their last meeting in June of 2017, the parties discussed proposals including

Defendant KSP’s planned acquisition of a majority interest in Plaintiff Proxy-Clean Products.

       38.       Following their last meeting in June of 2017, by which time Plaintiff Proxy-Clean

Products had made it clear to Defendant KSP that Proxy-Clean Products was not interested in

selling a majority share of its family business, Defendant KSP implemented a plan to steal what it

could not buy.

       39.       Although Plaintiff Proxy-Clean Products must rely on discovery in this action to

discover the full extent of the facts surrounding Defendant KSP’s planning and implementation of

its re-entry into the U.S. market, Proxy-Clean Products’ investigation so far has discovered that

Defendant KSP Holding filed a United States trademark application for “AGSAN-CLEAN” on

April 18, 2018, incorporated Defendant Kanters AH as its domestic U.S. corporate entity on April

30, 2018, and shipped its first products into the United States from Defendant KSP to Defendant

Kanters AH on December 13, 2018.

       40.       Defendant Kanters AH, partnering with Defendant AHI as its U.S. distributor, then

began showing up at Food Animal Industry trade shows in early 2019, aggressively marketing

their products in direct competition with Plaintiff Proxy-Clean Products, infringing Plaintiff’s

federally registered Mineral-Clean® trademark by marketing their competing “Minex-Clean”

products, and infringing Proxy-Clean Products’ “-Clean” family of trademarks by marketing

competing “-Clean” products “Agsan-Clean” and “Minex-Clean.”




                                                11
 Case 4:19-cv-00364-ALM Document 1 Filed 05/16/19 Page 12 of 38 PageID #: 12




Defendant KSP Amps-up Its Cybersquatting on the “proxy-clean.com” Domain Name

       41.     As to the Defendant KSP’s cybersquatting on the “proxy-clean.com” domain name,

while KSP’s cybersquatting in the past had been limited to concealing its registration of the domain

name at the time of its September 2004 sale of the Proxy-Clean® trademark rights to Plaintiff, and

KSP’s inexcusable renewal of the registration and holding the domain name hostage over the

intervening years, on December 3, 2017, KSP amped-up its cybersquatting by transferring the

registration offshore, from the U.S.-based Registrant Tucows to The Netherlands Registrant

Openprovider, thereby precluding Plaintiff Proxy-Clean Products from being able to file an in-rem

action against the domain name in the United States under the federal Anti-Cybersquatting

Consumer Protection Act (“ACPA”).

       42.     On January 1, 2019, Defendant KSP changed the Domain Name Servers (“DNS”)

for the “proxy-clean.com” domain to start redirecting traffic to KSP’s website at “Kanters.nl”,

demonstrating Defendants’ coordinated plan to willfully infringe Plaintiff Proxy-Clean Products’

trademark rights.



Defendant AHI - Repeat Offender

       43.     While Defendant KSP, other than the inexcusable cybersquatting, had apparently

been on its best behavior with respect to Plaintiff Proxy-Clean Products’ trademark rights up until

KSP’s proposed acquisition of Plaintiff Proxy-Clean Products was rejected in 2017, Defendant

Kanters’ U.S. distributor Defendant AHI is a repeat offender.

       44.     Defendant AHI has served as a distributor for Proxy-Clean Products, through one

of AHI’s predecessor companies (Walco International) dating back to the year 2005, and most




                                                12
 Case 4:19-cv-00364-ALM Document 1 Filed 05/16/19 Page 13 of 38 PageID #: 13



recently as a distributor for Proxy-Clean Products in the years 2012 through 2018. Plaintiff Proxy-

Clean Products’ initial relationship with Defendant AHI as a distributor began with the initial sale

of products in May of 2005, and ended in January of 2006, with Proxy-Clean Products terminating

the distribution relationship due to AHI’s late payment of invoices.

       45.     Late in the year 2006, Proxy-Clean Products learned that Casco Products Company,

Inc. (“Casco”) was manufacturing a hydrogen peroxide based poultry waterline product using the

name “Pro-Clean,” with labeling and marketing materials that copied Proxy-Clean Products’

Proxy-Clean® labeling and marketing materials verbatim. Defendant AHI (then known as Walco

International, Inc.) was serving as the exclusive distributor for Casco’s infringing “Pro-Clean”

products. Plaintiff Proxy-Clean Products believes that Defendant AHI was the driving force

behind the infringing products, likely having commissioned Casco to manufacture the products as

a private label venture for AHI.

       46.     In March and April of 2007, Plaintiff Proxy-Clean Products sent cease and desist

notice letters to AHI and Casco, demanding that they stop advertising, marketing, and selling the

infringing “Pro-Clean” products.     While the manufacturer Casco responded promptly with

cooperation that led to a formal agreement through which Casco stopped using the infringing “Pro-

Clean” name for its products, Defendant AHI responded with an unapologetic refusal to cease its

distribution of the infringing “Pro-Clean” products. Despite its recalcitrance, Defendant AHI

eventually ceased its distribution of the infringing “Pro-Clean” products when it exhausted its

supply of infringing products due to its manufacturer Casco’s compliance with its agreement to

cease its infringement.

       47.     After several years had passed since Defendant AHI’s relatively short-lived 2006-

2007 infringement of Proxy-Clean Products’ Proxy-Clean® trademark, AHI once again served as




                                                13
 Case 4:19-cv-00364-ALM Document 1 Filed 05/16/19 Page 14 of 38 PageID #: 14



one of Proxy-Clean Products’ distributors in the years 2012 through 2018. Although the first few

years of this renewed relationship went relatively well, AHI’s repeated refusal to comply with

Proxy-Clean Products’ requirements limiting distribution of its products to only certain geographic

regions led to significant conflicts with the territories of Proxy-Clean Products’ other distributors.

Proxy-Clean Products terminated Defendant AHI as one of its distributors in early 2018.

       48.     Having served as a distributor for Proxy-Clean Products from May of 2005 to

January of 2006, then partnering with a manufacturer to market the infringing “Pro-Clean”

products from late 2006 through mid-2007, and again serving as one of Proxy-Clean Products

distributors from 2012 to early 2018, Defendant AHI is now repeating the cycle by partnering with

a manufacturer to infringe Proxy-Clean Products’ trademarks.



Defendant Distributor AHI Partners with Kanters AH and
Defendant Manufacturer KSP for KSP’s Re-Entry into the U.S. Market

       49.     Defendant AHI’s 2006-2007 infringement targeted Proxy-Clean Products’ Proxy-

Clean® trademark, by simply dropping the two letters “x” and “y” from the Proxy-Clean®

trademark, to create the infringing “Pro-Clean” product name. The current cycle of AHI’s

infringement is now targeting Proxy-Clean Products’ Mineral-Clean® trademark, by dropping the

three letters “ral” and adding the letter “x” to the Mineral-Clean® trademark, to create the

infringing “Minex-Clean” product name.

       50.     Just as Defendant AHI did in its 2006-2007 infringement campaign, AHI in its

present campaign is using labeling and marketing materials copied verbatim from Plaintiff Proxy-

Clean Products’ labeling and marketing materials.

       51.     The following pages show side-by-side comparisons of Plaintiff Proxy-Clean

Products’ Mineral-Clean® products, and Defendants’ infringing “Minex-Clean” products. As can



                                                 14
Case 4:19-cv-00364-ALM Document 1 Filed 05/16/19 Page 15 of 38 PageID #: 15



be seen from these comparisons, Defendants are marketing their infringing “Minex-Clean”

products using product descriptions, labeling, and directions for use that copy verbatim from

Plaintiff Proxy-Clean Products’ Mineral-Clean® labeling and marketing materials. Defendants

even chose a non-functional product coloring that mimics Plaintiff’s non-functional product

coloring.




                                             15
Case 4:19-cv-00364-ALM Document 1 Filed 05/16/19 Page 16 of 38 PageID #: 16



      Plaintiff Proxy-Clean Products’ Mineral-Clean® Product Name and Coloring




______________________________________________________________________________

      Defendants Kanters’ and AHI’s “Minex-Clean” Product Name and Coloring




                                        16
Case 4:19-cv-00364-ALM Document 1 Filed 05/16/19 Page 17 of 38 PageID #: 17



           Plaintiff Proxy-Clean Products’ Description of Product Features




          Defendants Kanters’ and AHI’s Description of Product Features




                                       17
Case 4:19-cv-00364-ALM Document 1 Filed 05/16/19 Page 18 of 38 PageID #: 18



                Plaintiff Proxy-Clean Products’ Directions for Use




                Defendants Kanters’ and AHI’s Directions for Use




                                       18
 Case 4:19-cv-00364-ALM Document 1 Filed 05/16/19 Page 19 of 38 PageID #: 19



       52.     As can be seen from the second page of comparisons above for product features,

Defendants copied Plaintiff Proxy-Clean Products’ six bullet point list of features verbatim, merely

moving the first point to be the third, and combining the fourth and fifth points as one. As can be

seen from the third page of comparisons above, Defendants copied Proxy-Clean Products’

directions for use precisely without any changes.

       53.     As can be seen from the first page of comparisons above, Defendants even chose a

similar non-functional color for their infringing products.       Plaintiff Proxy-Clean Products

describes the color of its Mineral-Clean® products as “clear pink” in its product Safety Data Sheet.

Defendants describe their infringing “Minex-Clean” products as “light red” in their product Safety

Data Sheet.



Defendant KSP’s Re-Entry into the U.S. Market includes Another Infringing “-Clean”
Product, a Hydrogen Peroxide Based Product Called “Agsan-Clean”
Competing Directly with Plaintiff’s Hydrogen Peroxide Based Proxy-Clean® Product

       54.     In addition to Defendants marketing their competing “Minex-Clean” products in

violation of Proxy-Clean Products’ Mineral-Clean® trademark, and its “-Clean” family of

trademarks, Defendants are marketing another competing “-Clean” product called “Agsan-Clean,”

which is a hydrogen peroxide based product that competes directly with Plaintiff’s Proxy-Clean®

hydrogen peroxide based products.

       55.     The following pages show side-by-side comparisons of Plaintiff’s Proxy-Clean®

hydrogen peroxide based products, and Defendants’ infringing “Agsan-Clean” hydrogen peroxide

based products. As can be seen from these comparisons, Defendants are marketing their infringing

“Agsan-Clean” products using product descriptions, labeling, and directions for use that copy

verbatim from Plaintiff’s Proxy-Clean® labeling and marketing materials.




                                                19
Case 4:19-cv-00364-ALM Document 1 Filed 05/16/19 Page 20 of 38 PageID #: 20



                Plaintiff’s Proxy-Clean® Product Name and Coloring




______________________________________________________________________________

      Defendants Kanters’ and AHI’s “Agsan-Clean” Product Name and Coloring




                                       20
Case 4:19-cv-00364-ALM Document 1 Filed 05/16/19 Page 21 of 38 PageID #: 21



           Plaintiff Proxy-Clean Products’ Description of Product Features




          Defendants Kanters’ and AHI’s Description of Product Features




                                       21
Case 4:19-cv-00364-ALM Document 1 Filed 05/16/19 Page 22 of 38 PageID #: 22



                Plaintiff Proxy-Clean Products’ Directions for Use




                Defendants Kanters’ and AHI’s Directions for Use




                                       22
 Case 4:19-cv-00364-ALM Document 1 Filed 05/16/19 Page 23 of 38 PageID #: 23




       56.     As can be seen from the second page of comparisons above for product features,

Defendants copied Plaintiff Proxy-Clean Products’ six bullet point list of features verbatim, merely

moving the last point to be the third, removing the first point, and adding a final point referencing

hydrogen peroxide. As can be seen from the third page of comparisons above, Defendants copied

Proxy-Clean Products’ directions for use precisely.

       57.     As can be seen from the first and second pages of comparisons above, Defendants

even chose the same blue color for the packaging and marketing of their infringing products.

       58.     Furthermore, Defendants’ falsely marketing their new introduction of their “Agsan-

Clean” products as “The Original,” upon KSP’s attempted re-entry into the U.S. market, is further

evidence of the Defendants’ bad faith attempt at false association with Plaintiff, and false

advertising.



Defendants’ Infringing “Minex-Clean” Products Contain Hydrogen Chloride,
Which Makes Them Unsafe and Defective for Use in
Livestock Drinking Water Systems Having Stainless Steel and Rubber Components

       59.     In addition to infringing Plaintiff Proxy-Clean Products’ Mineral-Clean®

trademark, and its “-Clean” family of trademarks, which is likely to cause confusion and mistake,

and to deceive consumers as to an affiliation of Defendants Kanters and AHI with Plaintiff that

does not exist, Defendants are marketing their infringing “Minex-Clean” and “Agsan-Clean”

products as “identical to,” “just as good as,” and “as effective as” Plaintiff’s Mineral-Clean® and

Proxy-Clean® products.

       60.     Plaintiff’s Mineral-Clean® and Proxy-Clean® products are proprietary blends that

are superior to Defendants’ infringing “Minex-Clean” and “Agsan-Clean” products, which are




                                                 23
 Case 4:19-cv-00364-ALM Document 1 Filed 05/16/19 Page 24 of 38 PageID #: 24



certainly not “identical to,” “just as good as,” nor “as effective as,” Plaintiff’s superior Mineral-

Clean® and Proxy-Clean® products.

       61.     Defendants’ misconduct in marketing their infringing “Minex-Clean” products as

“identical to,” “just as good as,” and “as effective as” Proxy-Clean Products’ superior Mineral-

Clean® products is particularly egregious and damaging to Plaintiff, considering that Defendants’

infringing “Minex-Clean” products contain Hydrogen Chloride, which makes them unsafe and

defective for use in livestock drinking water systems having stainless steel and rubber components.

       62.     Plaintiff’s Proxy-Clean Products’ Mineral-Clean® product is a proprietary blend of

organic and inorganic acids, specially formulated to remove buildup and scale in livestock drinking

water systems. It does not contain Hydrogen Chloride.

       63.     Although Defendants’ product labeling and marketing materials do not specify the

ingredients in their infringing “Minex-Clean” products, the Safety Data Sheet for the product

shows that it is a mixture of phosphoric acid, citric acid, and hydrogen chloride. The product

Safety Data Sheet further notes that the odor is “pungent,” which comes from the Hydrogen

Chloride (HCl), which is a colorless, corrosive gas with a pungent, suffocating odor.

       64.     The Safety Data Sheet for Plaintiff Proxy-Clean Products’ Mineral-Clean® product,

which does not contain Hydrogen Chloride, specifies the odor as “odorless.”

       65.     Livestock drinking water systems have stainless steel components including

drinker pins, drinker housings and related mechanisms. These water systems also have sensitive

rubber components including regulator diaphragms, drinker seals, hoses, and related parts.

       66.     Hydrogen Chloride is the gaseous form of HCl. When it is dissolved in water it

forms Hydrochloric Acid, which is the aqueous form of HCl. Hydrochloric Acid is highly

corrosive to stainless steel, and will destroy the stainless steel components in livestock drinking




                                                 24
 Case 4:19-cv-00364-ALM Document 1 Filed 05/16/19 Page 25 of 38 PageID #: 25



water systems. Hydrochloric Acid will also destroy the sensitive rubber components in livestock

drinking water systems.

          67.   In addition, Hydrogen Chloride, as the gaseous form of HCl, poses potential

additional hazards making it unsafe for inhalation by workers inappropriately exposed to this

hazard.

          68.   While Defendants’ unsafe and defective Hydrochloric Acid based infringing

“Minex-Clean” products will destroy the customers’ drinking water systems over time, Plaintiff

Proxy-Clean Products’ Mineral-Clean® products are safe and effective, and will not corrode and

destroy the stainless steel and rubber components in customers’ drinking water systems.

          69.   Defendants’ inexcusable and egregious marketing of unsafe and defective products,

while infringing Plaintiff’s trademarks, and creating a false association with Plaintiff that does not

exist, likely will harm Plaintiff in many ways, including customers blaming Plaintiff for the

damage that Defendants’ products will do to the customers’ drinking water systems. Especially

considering the situation in which customers may use both Plaintiff’s and Defendants’ products

over time, may not distinguish between which product is safe and effective, based on Defendants’

misleading statements as described above, and which product is unsafe and defective, and end up

blaming Plaintiff for the damage to the customers’ drinking water systems caused by Defendants’

unsafe and defective products.




                                                 25
 Case 4:19-cv-00364-ALM Document 1 Filed 05/16/19 Page 26 of 38 PageID #: 26



                                            V.
                                    CLAIMS FOR RELIEF

                                     COUNT I
                        FEDERAL TRADEMARK INFRINGEMENT
                           UNDER 15 U.S.C. §§ 1114 AND 1125

       70.     Plaintiff Proxy-Clean Products incorporates by reference the allegations of each

and every one of the preceding paragraphs as though fully set forth herein.

       71.     Plaintiff Proxy-Clean Products is the owner of United States Trademark

Registration No. 5,296,094, issued September 26, 2017, for the mark Mineral-Clean®, for use in

connection with goods described as “Additive comprising organic and inorganic acids for use in

water delivered to poultry and livestock, for the purpose of lowering the potential of hydrogen

(pH) and reducing the build-up of minerals in pipes” (hereinafter “additives for mineral build-up

and scale removal”). A copy of the ’094 Mineral-Clean® Trademark Registration is attached to

this Complaint as Exhibit P-3.

       72.     Defendants Kanters’ and AHI’s unauthorized use in commerce of a reproduction,

counterfeit, copy, and colorable imitation of Proxy-Clean Products’ registered Mineral-Clean®

trademark in connection with the sale, offering for sale, distribution, and advertising of additives

for mineral build-up and scale removal is likely to cause confusion, or to cause mistake, or to

deceive, in violation of 15 U.S.C. § 1114(1)(a).

       73.     Defendants Kanters’ and AHI’s unauthorized application of a reproduction,

counterfeit, copy, or colorable imitation of Proxy-Clean Products’ registered Mineral-Clean®

trademark to labels, signs, prints, packages, wrappers, receptacles, and advertisements intended to

be used in commerce upon or in connection with the sale, offering for sale, distribution, and

advertising of additives for mineral build-up and scale removal is likely to cause confusion, or to

cause mistake, or to deceive, in violation of 15 U.S.C. § 1114(1)(b). Defendants’ infringing acts



                                                   26
 Case 4:19-cv-00364-ALM Document 1 Filed 05/16/19 Page 27 of 38 PageID #: 27



have been committed with knowledge that the imitation of Proxy-Clean Products’ registered

Mineral-Clean® trademark is intended to be used to cause confusion, or to cause mistake, or to

deceive.

        74.    Defendants Kanters’ and AHI’s unauthorized use in commerce of Proxy-Clean

Products’ Mineral-Clean trademarks, and its “-Clean” family of trademarks, along with

Defendants’ marketing of their infringing “Minex-Clean” and “Agsan-Clean” products using

product coloring and packaging, product descriptions, labeling, and directions for use, that copy

verbatim from Plaintiff Proxy-Clean Products’ Mineral-Clean® and Proxy-Clean® labeling and

marketing materials, is likely to cause confusion, or to cause mistake, or to deceive as to the

affiliation, connection, or association of Defendants with Proxy-Clean Products, as to the origin

and sponsorship of Defendants’ products, and as to the approval of Defendants’ products by Proxy-

Clean Products, in violation of 15 U.S.C. § 1125(a)(1)(A).

        75.    Defendants Kanters’ and AHI’s infringement is willful in violation of 15 U.S.C.

§§ 1114 and 1125 because Defendants are aware of Proxy-Clean Products’ trademark registration

and Defendants nevertheless by their actions have indicated that they will not cease the infringing

activity.

        76.    Plaintiff Proxy-Clean Products has no adequate remedy at law that will compensate

for the continued and irreparable harm it will suffer if Defendants’ infringing acts are allowed to

continue.

        77.    Plaintiff Proxy-Clean Products asserts that this is an exceptional case such that the

Defendants should be required to pay Plaintiff’s reasonable attorney fees in accordance with 14

U.S.C. § 1117(a).




                                                27
Case 4:19-cv-00364-ALM Document 1 Filed 05/16/19 Page 28 of 38 PageID #: 28



       78.       Plaintiff Proxy-Clean Products is entitled to, among other relief, injunctive relief

and an award of actual damages, Defendants’ profits, enhanced damages and profits, reasonable

attorneys’ fees, and costs of the action under Sections 34 and 35 of the Lanham Act, 15 U.S.C.

§§ 1116, 1117, together with prejudgment and post-judgment interest.



                                         COUNT II
                                   FALSE ASSOCIATION
                              FEDERAL UNFAIR COMPETITION
                                UNDER 15 U.S.C. § 1125(a)(1)(A)

       79.       Plaintiff Proxy-Clean Products incorporates by reference the allegations of each

and every one of the preceding paragraphs as though fully set forth herein.

       80.       The false association subsection of the Lanham Act, Section 43(a)(1)(A), provides

as follows:

       (a) Civil action—
              (1) Any person who, on or in connection with any goods or services, or any container
              for goods, uses in commerce any word, term, name, symbol, or device, or any
              combination thereof, or any false designation of origin, false or misleading
              description of fact, or false or misleading representation of fact, which—
                 (A) is likely to cause confusion, or to cause mistake, or to deceive as to the
                 affiliation, connection, or association of such person with another person, or as to
                 the origin, sponsorship, or approval of his or her goods, services, or commercial
                 activities by another person, . . ., shall be liable in a civil action by any person
                 who believes that he or she is or is likely to be damaged by such act.
15 U.S.C. § 1125(a)(1)(A).

       81.       Defendants Kanters’ and AHI’s unauthorized use in commerce of Plaintiff Proxy-

Clean Products’ Mineral-Clean trademarks, and its “-Clean” family of trademarks, along with

Defendants’ marketing of their infringing “Minex-Clean” and “Agsan-Clean” products using

product coloring and packaging, product descriptions, labeling, and directions for use, that copy

verbatim from Plaintiff Proxy-Clean Products’ Mineral-Clean® and Proxy-Clean® labeling and




                                                  28
 Case 4:19-cv-00364-ALM Document 1 Filed 05/16/19 Page 29 of 38 PageID #: 29



marketing materials is designed, intended, and likely to deceive consumers as to the origin, source,

sponsorship, or affiliation of Defendants’ goods, and is designed, intended, and likely to cause

consumers to believe, contrary to fact, that Defendants’ goods are sold, authorized, endorsed, or

sponsored by Plaintiff, or that Defendants are affiliated with or sponsored by Plaintiff.

       82.     Defendants’ conduct as alleged herein constitutes unfair competition in violation of

Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a)(1)(A).

       83.     Upon information and belief, Defendants’ conduct as alleged herein is willful and

is intended to and is likely to cause confusion, mistake, or deception as to the affiliation,

connection, or association of Defendant with Plaintiff.

       84.     Defendants’ conduct as alleged herein is causing immediate and irreparable harm

and injury to Plaintiff, and to its goodwill and reputation, and will continue to both damage Plaintiff

and confuse the public unless enjoined by this Court. Plaintiff has no adequate remedy at law.

       85.     Plaintiff Proxy-Clean Products is entitled to, among other relief, injunctive relief

and an award of actual damages, Defendants’ profits, enhanced damages and profits, reasonable

attorneys’ fees, and costs of the action under Sections 34 and 35 of the Lanham Act, 15 U.S.C.

§§ 1116, 1117, together with prejudgment and post-judgment interest.



                                       COUNT III
                                  FALSE ADVERTISING
                             FEDERAL UNFAIR COMPETITION
                               UNDER 15 U.S.C. § 1125(a)(1)(B)

       86.     Plaintiff Proxy-Clean Products incorporates by reference the allegations of each

and every one of the preceding paragraphs as though fully set forth herein.

       87.     The false advertising subsection of the Lanham Act, Section 43(a)(1)(B), provides

as follows:



                                                  29
 Case 4:19-cv-00364-ALM Document 1 Filed 05/16/19 Page 30 of 38 PageID #: 30



       (a) Civil action—
             (1) Any person who, on or in connection with any goods . . . uses in commerce any
             . . . false or misleading description of fact, or false or misleading representation of
             fact, which—
             ...
                   (B) in commercial advertising or promotion, misrepresents the nature,
                   characteristics, [or] qualities . . . of his or her or another person’s goods, . . ., shall
                   be liable in a civil action by any person who believes that he or she is or is likely
                   to be damaged by such act.
15 U.S.C. § 1125(a)(1)(B).

       88.         Defendants Kanters’ and AHI’s misconduct in marketing their infringing, unsafe,

and defective “Minex-Clean” products as “identical to,” “just as good as,” and “as effective as”

Proxy-Clean Products’ superior Mineral-Clean® products constitutes false and misleading

descriptions of fact, and false and misleading representations of fact. These false and misleading

descriptions and representations of facts have been and are being made in commercial advertising

and promotion, which misrepresent the nature, characteristics, and qualities of Kanters’ and AHI’s

unsafe and defective products, while at the same time misrepresent the nature, characteristics, and

qualities of Proxy-Clean Products’ safe and effective products.

       89.         Defendants Kanters and AHI therefore are liable for their misconduct, for which

Proxy-Clean Products believes that it is likely to be damaged.

       90.         Upon information and belief, Defendants’ conduct as alleged herein is willful and

is intended to and is likely to cause damage to Plaintiff.

       91.         Defendants’ conduct as alleged herein is causing immediate and irreparable harm

and injury to Plaintiff, and to its goodwill and reputation, and will continue to both damage Plaintiff

and confuse the public unless enjoined by this Court. Plaintiff has no adequate remedy at law.

       92.         Plaintiff Proxy-Clean Products is entitled to, among other relief, injunctive relief

and an award of actual damages, Defendants’ profits, enhanced damages and profits, reasonable



                                                       30
 Case 4:19-cv-00364-ALM Document 1 Filed 05/16/19 Page 31 of 38 PageID #: 31



attorneys’ fees, and costs of the action under Sections 34 and 35 of the Lanham Act, 15 U.S.C.

§§ 1116, 1117, together with prejudgment and post-judgment interest.



                                   COUNT IV
                         TRADEMARK INFRINGEMENT AND
                      UNFAIR COMPETITION UNDER TEXAS LAW

          93.   Plaintiff Proxy-Clean Products incorporates by reference the allegations of each

and every one of the preceding paragraphs as though fully set forth herein.

          94.   Defendants Kanters’ and AHI’s improper acts complained of herein constitute

trademark infringement and unfair competition under the common law of the State of Texas. As

a result of Defendants’ infringement and unfair competition, Plaintiff Proxy-Clean Products has

suffered and will continue to suffer injury and damage in an amount yet to be determined. Upon

information and belief, Defendants’ unlawful acts of infringement and unfair competition have

resulted in profits and unjust enrichment to Defendant in an amount yet to be determined.

Defendants’ acts of trademark infringement and unfair competition are causing harm to Proxy-

Clean Products.

          95.   The injury resulting to Proxy-Clean Products from Defendants’ unlawful acts

complained of herein are continuing and they will cause irreparable injury to Proxy-Clean Products

and to the public. Unless Defendants’ unlawful acts are enjoined by this Court, they will continue

to cause irreparable injury to Proxy-Clean and to the public, for which there is no adequate remedy

at law.

          96.   Additionally, or in the alternative, Proxy-Clean Products seeks an accounting and

its actual and consequential damages resulting from Defendants’ infringing acts. Moreover, as a

result of Defendants’ egregious infringement, Proxy-Clean Products seeks treble, additional, and

enhanced damages from Defendants.


                                                31
 Case 4:19-cv-00364-ALM Document 1 Filed 05/16/19 Page 32 of 38 PageID #: 32




                                          COUNT V
                                      CYBERSQUATTING

       97.     Plaintiff Proxy-Clean Products is the owner of all right, title, and interest in and to

United States Trademark Registration Nos. 2,805,574 and 5,296,093, for the distinctive mark

“Proxy-Clean” (“the ‘574 and ‘093 Registrations”). True copies of the ’574 and ‘093 Registrations

are attached to this Complaint as Exhibits P-1 and P-2.

       98.     Defendant KSP is the Registrant of the “proxy-clean.com” Internet domain name.

The WhoIs data for the “proxy-clean.com” Internet domain name shows “Kanters Special

Products” as the Registrant, which is the Defendant KSP.

       99.     Defendant KSP has a bad faith intent to profit from Plaintiff Proxy-Clean Products’

“Proxy-Clean” trademark, and has registered, renewed its registration, trafficked in, and/or used

the “proxy-clean.com” Internet domain name, which is identical or confusingly similar to the

Plaintiff Proxy-Clean Products’ “Proxy-Clean” trademark, in violation of the Anti-Cybersquatting

Consumer Protection Act, Lanham Act Section 43(d)(1)(A), 15 U.S.C. § 1125(d)(1)(A).

       100.    Plaintiff Proxy-Clean Products’ “Proxy-Clean” trademark is distinctive, and was

distinctive at the time of Defendant KSP’s registration, and renewal of registration, of the “proxy-

clean.com” Internet domain name.

       101.    Pursuant to 15 U.S.C. § 1125(d)(1)(B), in determining that the Defendant KSP has

a bad faith intent to profit from Plaintiff Proxy-Clean Products’ “Proxy-Clean” trademark, the

Court should consider the following facts/factors:

       (i)     Defendant KSP’s lack of trademark or other intellectual property rights in the

“proxy-clean.com” Internet domain name (especially considering the fact that Defendant KSP sold

its rights in the “Proxy-Clean” trademark to the Plaintiff Proxy-Clean Products);



                                                 32
 Case 4:19-cv-00364-ALM Document 1 Filed 05/16/19 Page 33 of 38 PageID #: 33



       (ii)    The “proxy-clean.com” Internet domain name does not consist of the legal name

of, nor a name that is otherwise commonly used to identify, Defendant KSP;

       (iii)   Defendant KSP’s lack of prior use of the “proxy-clean.com” Internet domain name

in connection with the bona fide offering of any goods or services (other than prior use related to

the trademark rights in the “Proxy-Clean” trademark that Defendant KSP sold to the Plaintiff

Proxy-Clean Products);

       (iv)    Defendant KSP’s lack of a bona fide noncommercial or fair use of Proxy-Clean

Products’ “Proxy-Clean” trademark in a site accessible under the “proxy-clean.com” Internet

domain name;

       (v)     Defendant KSP’s intent to divert consumers from Plaintiff Proxy-Clean Products’

online location to a site accessible under the “proxy-clean.com” Internet domain name that could

harm the goodwill represented by Proxy-Clean Products’ “Proxy-Clean” trademark, for

commercial gain, by creating a likelihood of confusion as to the source, sponsorship, affiliation,

or endorsement of the site; and

       (vi)    Defendant KSP’s offer to transfer, sell, or otherwise assign the “proxy-clean.com”

Internet domain name to Plaintiff Proxy-Clean Products, and any evidence that may be discovered

regarding Defendant KSP’s offer to any third party, for financial gain without having used, or

having an intent to use, the domain name in the bona fide offering of any goods or services, and

any evidence discovered regarding Defendant KSP’s prior conduct indicating a pattern of such

conduct.

       102.    These acts of cybersquatting are irreparably harming and causing damage to

Plaintiff Proxy-Clean Products and will continue to do so unless and until restrained by this Court.




                                                33
 Case 4:19-cv-00364-ALM Document 1 Filed 05/16/19 Page 34 of 38 PageID #: 34



        103.    Defendant KSP’s acts of cybersquatting are willful because it has deliberately

continued its cybersquatting conduct after having received notice of Plaintiff Proxy-Clean

Products’ trademark registration.

        104.    Plaintiff asserts that this is an exceptional case such that the Defendant KSP should

be required to pay Plaintiff’s reasonable attorney fees in accordance with 15 U.S.C. § 1117(a).

        105.    Plaintiff Proxy-Clean Products is entitled to, among other relief, an order

transferring the “proxy-clean.com” Internet domain name to Plaintiff pursuant to 15 U.S.C.

§ 1125(d)(1)(C), Defendant KSP’s profits, damages sustained by Plaintiff, interest, and costs

pursuant to 15 U.S.C. § 1117(a), statutory damages in the amount of not less than $1,000 and not

more than $100,000 pursuant to 15 U.S.C. § 1117(d), and trebled damages pursuant to 15 U.S.C.

§ 1117(a).



                                              VI.
                                         JURY DEMAND

        106.    Plaintiff hereby demands a trial by jury of any and all issues triable of right by a

jury pursuant to Rule 38 of the Federal Rules of Civil Procedure.


                                             PRAYER

        Plaintiff Proxy-Clean Products requests a judgment from this Court including the

following:

        a.      A finding that Defendants Kanters and AHI willfully and deliberately violated 15

U.S.C. § 1114, that Plaintiff has been damaged by such violation, and that the Defendants are liable

to Plaintiff for such violation;




                                                 34
 Case 4:19-cv-00364-ALM Document 1 Filed 05/16/19 Page 35 of 38 PageID #: 35



       b.      A finding that Defendants willfully and deliberately violated 15 U.S.C. § 1125(a),

that Plaintiff has been damaged by such violations, and that Defendants are liable to Plaintiff for

such violations;

       c.      A finding that this case is “exceptional” under 15 U.S.C. §1117(a);

       d.      A finding that the Defendants committed trademark infringement and unfair

competition under Texas law, that Plaintiff has been damaged by such infringement and unfair

competition, and that Defendants are liable to Plaintiff for such violations;

       e.      Under all claims for relief, that an injunction be temporarily, preliminarily, and

permanently issued enjoining Defendants and their officers, employees, agents, successors and

assigns, and all those in active concert and participation with them from infringing Plaintiff’s

Mineral-Clean trademarks, infringing Plaintiff’s “-Clean” family of trademarks, and marketing

products using product coloring and packaging, product descriptions, labeling, and directions for

use, that copy verbatim from Plaintiff’s labeling and marketing materials;

       f.      An Order pursuant to 15 U.S.C. § 1118 directing that Defendants deliver for

destruction all products, promotional and advertising materials, labels, tags, signs, prints,

packages, videos or other materials, bearing or using unauthorized versions of Plaintiff Proxy-

Clean Products’ Mineral-Clean trademarks, and Plaintiff’s “-Clean” family of trademarks, and any

products using product coloring and packaging, product descriptions, labeling, and directions for

use, that copy verbatim from Plaintiff’s labeling and marketing materials;

       g.      An Order directing such other relief as the Court may deem appropriate to prevent

the trade and public from deriving the erroneous impression that any product manufactured, sold,

or otherwise circulated or promoted by Defendants are authorized by Plaintiff Proxy-Clean

Products;




                                                 35
 Case 4:19-cv-00364-ALM Document 1 Filed 05/16/19 Page 36 of 38 PageID #: 36



       h.      An Order directing the Defendants and their agents, employees, servants, attorneys,

successors, and assigns, and all others in privity or acting in concert therewith, to file with this

Court, and serve upon Plaintiff’s counsel within thirty (30) days after entry of such judgment, a

written report under oath, setting forth in detail the manner and form in which they have complied

with such judgment;

       i.      An award of Plaintiff’s costs and disbursements incurred in this action, including

Plaintiff’s reasonable attorneys’ fees;

       j.      An award of Plaintiff’s damages trebled or, alternatively, an award of Defendants’

wrongful profits trebled, whichever is greater, plus Plaintiff’s costs and attorneys’ fees, pursuant

to 15 U.S.C. § 1117;

       k.      An award to Plaintiff of their costs incurred in this action, including an award of

reasonable attorney fees under 17 U.S.C. § 1114;

       l.      An award of Plaintiff’s damages arising out of Defendants’ acts;

       m.      An Order requiring Defendants to file with the Court and provide to Plaintiff an

accounting of all sales and profits realized by Defendants through the unauthorized use of Plaintiff

Proxy-Clean Products’ Mineral-Clean trademarks, and Plaintiff’s “-Clean” family of trademarks,

and any products using product coloring and packaging, product descriptions, labeling, and

directions for use, that copy verbatim from Plaintiff’s labeling and marketing materials;

       n.      A finding that Defendant KSP is liable for cybersquatting under 15 U.S.C.

§ 1125(d)(1)(A);

       o.      An Order transferring the “proxy-clean.com” Internet domain name to the Plaintiff,

pursuant to 15 U.S.C. § 1125(d)(1)(C);




                                                36
 Case 4:19-cv-00364-ALM Document 1 Filed 05/16/19 Page 37 of 38 PageID #: 37



       p.      An Order awarding Defendant KSP’s profits, damages sustained by the Plaintiff,

interest, and costs to Plaintiff and against Defendant KSP for its cybersquatting, pursuant to 15

U.S.C. § 1117(a);

       q.      An Order awarding statutory damages in the amount of not less than $1,000 and

not more than $100,000, pursuant to 15 U.S.C. § 1117(d);

       r.      An Order awarding trebled damages to Plaintiff and against Defendant KSP for its

cybersquatting, pursuant to 15 U.S.C. § 1117(a);

       s.      A finding that this case is exceptional, and ordering Defendant KSP to pay

Plaintiff’s reasonable attorney fees in accordance with 15 U.S.C. § 1117(a);

       t.      An award of interest, including pre-judgment interest on the foregoing sums; and

       u.      An order awarding Plaintiff all such other and further relief as is available, at law

or in equity, that this Court deems just, equitable, and proper under the circumstances.




                                                37
Case 4:19-cv-00364-ALM Document 1 Filed 05/16/19 Page 38 of 38 PageID #: 38



Respectfully submitted this 16th day of May, 2019,




                                           /s/ Charles J. Rogers
                                           Charles J. Rogers, attorney-in-charge
                                           Texas State Bar No. 00786205
                                           Conley Rose, P.C.
                                           575 N. Dairy Ashford Rd, Suite 1102
                                           Houston, Texas 77079-1126
                                           Telephone: (713) 238-8049
                                           Facsimile: (713) 238-8008
                                           e-mail: CRogers@conleyrose.com

                                           William H. Dietrich
                                           Texas State Bar No. 24071712
                                           Conley Rose, P.C.
                                           5601 Granite Parkway, Suite 500
                                           Plano, Texas 75024-6608
                                           Telephone: (972) 665-3612
                                           Facsimile: (972) 731-2289
                                           e-mail: BDietrich@dfw.conleyrose.com

                                           ATTORNEYS FOR PLAINTIFF
                                           DAIRY CLEAN PRODUCTS, INC.
                                           d/b/a PROXY-CLEAN PRODUCTS




                                              38
